Citation Nr: 0739994	
Decision Date: 12/19/07    Archive Date: 12/26/07

DOCKET NO.  06-36 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Jacques P. Deplois, Attorney


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel



INTRODUCTION

The veteran had active service from November 1962 to November 
1963.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

This claim was previously before the Board and remanded in 
June 2007 to afford the veteran his requested hearing before 
a Veterans Law Judge.  The veteran was scheduled for a 
hearing in September 2007.  However, in September 2007, his 
attorney submitted a written statement indicating that the 
veteran would like his hearing request withdrawn.  Therefore, 
the Board finds that all due process has been met with 
respect to the veteran's hearing request.

FINDINGS OF FACT

1.  In a May 1998 decision, the Board denied entitlement to 
service connection for PTSD.  The veteran did not appeal the 
Board's decision.  Until the present time, that was the last 
final rating decision denying the claim for service 
connection for PTSD on any basis.

2.  The evidence added to the record since the May 1998 Board 
decision is cumulative and redundant, it does not raise a 
reasonable possibility of substantiating the claim, nor does 
it, by itself or in conjunction with evidence previously 
assembled, relate to an unestablished fact necessary to 
substantiate the claim.

CONCLUSION OF LAW

Evidence submitted since the May 1998 decision, wherein the 
Board denied service connection for PTSD, is not new and 
material; thus, the claim may not be reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.156(a), 20.1103 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).  The veteran was provided 
notice with regard to disability rating and effective date in 
March 2006.

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In the present case, proper VCAA notice was provided to the 
veteran prior to the initial adjudication of his claim.  In 
March and August 2005, the RO sent the veteran letters 
informing him of the types of evidence needed to substantiate 
his claim and its duty to assist him in substantiating his 
claim under the VCAA.  The March 2005 letter informed the 
veteran that VA would assist him in obtaining evidence 
necessary to support his claim, such as records in the 
custody of a Federal department or agency, including VA, the 
service department, the Social Security Administration, and 
other pertinent agencies.  He was advised that it was his 
responsibility to send medical records showing he has a 
current disability as well as records showing a relationship 
between his claimed disabilities and service, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also asked to provide any 
evidence in his possession that pertains to his claim.  In 
addition, he was informed of the definition of new and 
material evidence and told the reason why his previous claim 
was denied.  See Kent v. Nicholson, 20 Vet. App. 1, 10 
(2006).  In addition, the August 2005 letter provided the 
veteran with the appropriate notice and assistance required 
when VA is adjudicating claims involving personal assault.

The Board finds that the content of the March and August 2005 
letters provided to the veteran complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify and assist.  He was 
advised of his opportunities to submit additional evidence.  
Subsequently, an October 2006 SOC provided him with yet an 
additional 60 days to submit more evidence.  Thus, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  In addition, it appears that all obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims file, and that 
neither he nor his attorney has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices. 

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board therefore finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Facts, Law, and Analysis

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.303(a) (2007).  Service connection may also be 
granted for a disease first diagnosed after discharge when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) competent evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection for PTSD generally requires medical 
evidence establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, as well as a link, established by the 
medical evidence, between current symptomatology and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (2007); 
Cohen v. Brown, 10 Vet. App 128 (1997).  Section 4.125(a) of 
38 C.F.R. incorporates the 4th edition of the American 
Psychiatric Association Diagnostic and Statistical Manual of 
Mental Disorders (DSM-IV), which includes the criteria for a 
diagnosis of PTSD.

In this case, the veteran's claimed stressor may be construed 
as a personal assault.  In Patton v. West, 12 Vet. App. 272 
(1999), the Court emphasized that more than mere medical 
nexus evidence is required to fulfill the requirement for 
"credible supporting evidence" of a claimed stressor and 
that "[a]n opinion by a mental health professional based on 
a post-service examination of the veteran cannot be used to 
establish the occurrence of the stressor," were made in the 
context of discussing PTSD diagnoses other than those arising 
from personal assault.  Id. at 280; see also Cohen v. Brown, 
10 Vet. App. 128 (1997).

With regard to personal assault cases, the Court pointed out 
that "VA has provided special evidentiary development 
procedures, including the interpretation of behavior changes 
by a clinician and interpretation in relation to a medical 
diagnosis."  Moreau v. Brown, 9 Vet. App. 389, 395-96 
(1996), (citing VA Adjudication Procedure Manual M21-1 (M21-
1), Part III, 5.14c (8)-(9)).  The Court has also held that 
these provisions of M21-1, which provide special evidentiary 
procedures for PTSD claims based on personal assault, are 
substantive rules which are the equivalent of VA regulations.  
See YR v. West, 11 Vet. App. 393 (1998); Cohen v. Brown, 10 
Vet. App. 128 (1997).

The Board notes that the aforementioned provisions of M21-1 
have been rescinded and reissued as amended in a manual 
rewrite (MR).  See M21-1MR, Part IV, Subpart ii, Chap. 1, 
Sec. D, Para. 17 (2006), entitled "Developing Claims for 
Service Connection for PTSD Based on Personal Trauma."

The Court in Patton noted that the old manual provisions 
improperly appeared to require that the existence of the in-
service stressor be shown by a preponderance of evidence.  
Any such requirement would be inconsistent with the so-called 
equipoise doctrine, under which the benefit of the doubt is 
given to the claimant unless the evidence preponderates 
against the claim.

In this regard, 38 C.F.R. § 3.304(f)(3) provides:  If a PTSD 
claim is based on in-service personal assault, evidence from 
sources other than the veteran's service records may 
corroborate the veteran's account of the stressor incident.  
Examples of such evidence include, but are not limited to: 
records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, roommates, 
fellow service members, or clergy.  Evidence of behavior 
changes following the claimed assault is one type of relevant 
evidence that may be found in these sources.  Examples of 
behavior changes that may constitute credible evidence of a 
stressor include, but are not limited to: request for 
transfer to another military duty assignment; deterioration 
in work performance; substance abuse; episodes of depression, 
panic attacks, or anxiety without identifiable cause; or 
unexplained economic or social behavior changes.

VA will not deny a PTSD claim that is based on in-service 
personal assault without first advising the claimant that 
evidence from sources other than the veteran's service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor and allowing him 
or her the opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence.  VA may 
submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  38 
C.F.R. § 3.304(f)(3).

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured.  Kightly v. Brown, 6 Vet. App. 200 
(1994).  Only evidence presented since the last final denial 
on any basis (either upon the merits of the case, or upon a 
previous adjudication that no new and material evidence had 
been presented) will be evaluated, in the context of the 
entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers, which, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim, which is neither cumulative nor redundant, and 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  In Hodge v. West, 155 F.3d 
1356, 1363 (Fed. Cir. 1998), the U.S. Court of Appeals for 
the Federal Circuit noted that new evidence could be 
sufficient to reopen a claim if it could contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not 
be enough to convince the Board to grant a claim.  In 
determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of 
Appeals for Veterans Claims held the Board must first 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally denied claim reopened under 38 U.S.C.A. § 5108.  
Then, if new and material evidence has been submitted, the 
Board may proceed to evaluate the merits of the claim, but 
only after ensuring that VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

Before the Board may reopen a previously denied claim, it 
must conduct an independent review of the evidence to 
determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision: 
"[T]he Board does not have jurisdiction to consider a claim 
which [has been] previously adjudicated unless new and 
material evidence is present, and before the Board may reopen 
such a claim, it must so find."  Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. 
App. 1 (1995); see Butler v. Brown, 9 Vet. App. 167, 171 
(1996); 38 U.S.C.A. §§ 5108, 7104(b).  Furthermore, if the 
Board finds that new and material evidence has not been 
submitted, it is unlawful for the Board to reopen the claim.  
See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

The veteran's claim of entitlement to service connection for 
PTSD was denied via a May 1998 Board decision.  The veteran 
did not appeal the claim to the Court.  Thus, the decision 
was final.

The evidence of record at the time of the May 1998 Board 
decision included his service medical records, which revealed 
that, in November 1962, he underwent a service department 
pre-enlistment physical examination.  In his report of 
medical history questionnaire, the veteran reported that he 
had frequent trouble sleeping, depression or excessive worry, 
and nervous trouble.  He was referred for psychiatric 
screening.  Upon examination, it was noted that the veteran 
admitted substantial anxiety, but the examiner opined that 
the veteran's anxiety was more "free floating" than his 
history indicated.  The diagnostic impression was a mild 
anxiety reaction which was not considered disqualifying.

In November and December 1962, the veteran sought treatment 
for abdominal pain.  His complaints of pain were evidently 
inconsistent with the physical examination findings.  He 
later complained of neurological symptoms of the left leg; it 
"was felt that this was not real."  The examiner's final 
comment was: "This man had no organic disease, and was 
doubtless using this pain for secondary gains."

A medical record dated in October 1963 reflects that he was 
then brought to sick bay crying, obviously emotionally upset 
and expressing a desire to die.  He then stated that he could 
not do anything right.  It was noted that the veteran had had 
a previous psychiatric evaluation for an "anxiety 
reaction."  A contemporaneous record reflects that the 
veteran was recently noted to be sitting on the side of the 
ship at night time, staring off into space, but that he then 
stated he was staring at the sun and that he was considering 
jumping overboard.  The veteran was then stating that he 
"does everything wrong."  Physical examination was 
essentially normal.

The veteran underwent Medical Board proceedings in November 
1963.  It was noted that, since he had been in the service, 
he had been overly concerned about doing things right, and 
was very sensitive to criticism.  His October 1963 symptoms 
and treatment were noted.  It was further noted that during 
the course of a recent hospitalization, the veteran stated 
that he had been missing his wife and that he had been 
worrying about her.  He stated that aboard ship he became 
very upset because he was told that he was not doing 
satisfactory work.  He felt that he was undeserving of this 
because he was trying so hard to please.  He expressed 
feelings of being confused and "mixed up."  He was noted to 
be preoccupied with following orders and not performing them 
properly.

Physical examination was within normal limits.  It was noted 
that during the course of psychiatric evaluation it was the 
opinion that a diagnosis of passive-dependency reaction, not 
line of duty, not misconduct, was appropriately substituted 
for situational maladjustment.  The Medical Board found that 
the veteran had a personality disorder which rendered him 
unsuitable for further military service.

A July 1982 private medical record shows the veteran 
complained of memory problems, and an April 1986 private 
medical record shows a diagnosis of anxiety.

In support of his claim, the veteran submitted an October 
1995 statement detailing that he was the victim of an 
attempted rape by five fellow sailors when he was temporarily 
assigned to a boiler room.  He stated that his attackers 
jumped on his back, pinned him down and began to unbuckle his 
trousers.  He stated that when he realized he was about to be 
raped, he became furious and began to fight back.  He added 
that during the attack, he and his five assailants "rolled 
around and fought all over that boiler room."  He stated 
that when his assailants realized they would not be 
successful, they attempted to put him into one of the ship's 
boilers.  He added he fought off the attack with a piece of 
metal tubing and that, after he left the boiler room, he was 
crying.  He stated that an unnamed person found him, and that 
he next recalled waking up in sick bay.  A medical corpsman 
was seated next to him, and told the veteran that he had been 
sleeping for three days.  The veteran stated that he did not 
recall the course of his medical treatment, and that he did 
not report the attempted rape.  He stated that he had never 
spoken to a professional or anyone else about the attempted 
rape except for his wife and his mother-in-law.

In an accompanying PTSD questionnaire, the veteran reported 
that he could not recall the names of the individuals 
involved in the attempted rape because he never knew their 
identities.  In an October 1995 statement, the veteran stated 
that it had taken over 30 years for him to report the 
attempted rape.

In February 1996, the veteran submitted an additional 
statement, which reiterated his prior account.  He added that 
he could not recall relevant names, faces, and times, and 
stated that he had "no sources."  He added that he did not 
inform anyone aboard his ship of what had occurred because of 
his fear of retaliation.  He stated that he told no one at 
the San Diego Naval Hospital because he believed he would 
return to his ship after treatment.  He stated that he told 
no one of the incident when he was discharged and that he 
first spoke to his wife about the attempted rape 30 years 
after it occurred.

In February 1996, the veteran's wife submitted a statement in 
which she related that the veteran experienced nightmares and 
that he told her of the attempted rape.

Medical records were obtained reflecting treatment for PTSD, 
and the veteran's apparent participation in a PTSD support 
group at the VA Medical Center (VAMC) in Roseburg, Oregon, 
from October 1995 to March 1996.

The veteran underwent a VA psychiatric examination in 
November 1996.  The veteran informed the examiner that during 
the course of the claimed in-service attempted rape, his 
assailants beat him.  The veteran claimed that he was able to 
escape the attack by injuring several of the assailants.  The 
veteran apparently stated that it was after this incident 
that he experienced suicidal ideation with periods of staring 
off into space.  He asserted that he had intrusive thoughts 
of his beating and near rape, and that he suffered from 
nightmares.  The examiner opined that there was "no reason 
to doubt [the veteran's] veracity."  Chronic PTSD was 
diagnosed.

The veteran further underwent a separate examination by a 
clinical social worker.  Upon review of the veteran's claims 
folder, the social worker opined that an argument could be 
made that the veteran suffered a traumatic incident and was 
suffering from a form of emotional shock due to shame, guilt, 
embarrassment, and trauma.  He noted that the veteran 
described a situation that was life-threatening, and that the 
entire incident constitutes the criteria for trauma that 
creates legitimate PTSD.  The examiner suspected "clearly 
that something happened," and although there was no 
substantiating evidence for it, the examiner suspected that 
the veteran had PTSD.

At an August 1997 personal hearing before a Hearing Officer 
at the RO, the veteran reiterated his prior contentions and 
his account of the claimed in-service attempted rape.  He 
stated that he was admitted to sickbay in October 1963, and 
that the attempted rape occurred prior to that admission.  
With regard to his prior accounts of being beaten, the 
veteran stated that it was he who "got the hits in."  He 
stated that he was kicked in the head, but further stated 
that he was not unconscious.  He stated that after his 
escape, he ran up two sets of ladders, and that he next 
recalled waking up in sick bay.  He stated that the first 
person he told of the assault was his wife in 1991.

Evidence added to the claims file after the May 1998 Board 
decision includes VA outpatient records and written 
statements from the veteran.

VA outpatient treatment records dated from September 1996 to 
October 2005 indicate the veteran continued to receive 
treatment for PTSD.

In his February 2005 statement, accepted as his request to 
reopen his previously finally denied claim, the veteran 
indicated that he was raped by five men while in service.  He 
had previously reported that it had only been attempted rape.  
He said he was found crying and disoriented by another 
shipman and taken to sick bay.  He woke up three days later.  
He tried for many years to hide that he was actually raped 
and not just attacked.

Having reviewed the complete record, the Board finds that new 
and material evidence has not been submitted to reopen the 
claim of entitlement to service connection for PTSD.  While 
the written statements and VA outpatient treatment records 
described above are new, in that they were not of record at 
the time of the previous decision, they are not material 
because they do not relate to an unestablished fact necessary 
to substantiate the veteran's claim.  In this regard, these 
written statements and treatment records do not, nor does any 
of the additional evidence submitted in connection with the 
claim to reopen, provide additional information with which 
the veteran's claimed stressor could be verified.

The veteran's claim was previously denied in May 1998 
because, although medical records showed a diagnosis of PTSD, 
the veteran's claimed stressor, that he was physically 
assaulted by five men while on board ship, could not be 
independently verified by VA.  Additional statements by the 
veteran are duplicative and contain the same information 
already before VA in May 1998.  The veteran's description has 
changed, in that he now reports that he was actually raped, 
not just the victim of attempted rape.  However, he has 
provided no new information as to particular names, dates, or 
details that would assist VA in verifying his stressor.  The 
new VA outpatient records show treatment for, and a diagnosis 
of, PTSD.  The evidence associated with the claims file in 
May 1998 already showed treatment for diagnosed PTSD.  
Therefore, this evidence is duplicative and cumulative.  
Thus, none of the evidence added to the claims file is 
material to the veteran's claim.

In summary, the Board finds that the evidence received in 
conjunction with the request to reopen is not new and 
material, and does not serve to reopen the claim for service 
connection for PTSD.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 
3.156(a).  Since the Board has found that the evidence is not 
new and material, no further adjudication of this claim is 
warranted.  See Kehoskie v. Derwinski, 2 Vet. App. 31 (1991).


ORDER

New and material evidence not having been submitted, the 
claim of entitlement to service connection for PTSD is 
denied.



_______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


